
	
		II
		111th CONGRESS
		1st Session
		S. 1170
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2009
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve aviation safety in Alaska, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Alaska Omnibus Aviation
			 Improvement Act.
		2.Iditarod Air
			 Force
			(a)RulemakingNot later than 90 days after the date of
			 the enactment of this Act, the Administrator of the Federal Aviation
			 Administration shall promulgate regulations that exempt Iditarod Air Force
			 pilots, for at least 5 years beginning on the date on which such regulations
			 are promulgated, from the provisions of sections 61.113(a) and 119.21(a)(1) of
			 title 14, Code of Federal Regulations, to allow such pilots to accept
			 nonmonetary compensation for costs directly related to flying in support of the
			 Iditarod Sled Dog Race.
			(b)ConsiderationsIn promulgating regulations under
			 subsection (a), the Administrator shall consider—
				(1)the unique nature
			 of the race and its operation;
				(2)the necessity of
			 safe and efficient air transport;
				(3)the public
			 interest served;
				(4)the appropriate
			 level of safety;
				(5)the availability
			 of cost-effective commercial substitutes;
				(6)the
			 inapplicability of many provisions under part 135 of title 14, United States
			 Code, to the activities described in subsection (a); and
				(7)limitations that
			 the Administrator determines to be necessary for the safety of the pilots and
			 passengers.
				3.Alaska Flight
			 Service StationsNot later
			 than 180 days after the date of the enactment of this Act, the Administrator of
			 the Federal Aviation Administration shall develop, implement, and submit to
			 Congress a plan for the future of flight service stations in Alaska that
			 includes—
			(1)the establishment
			 of a formal training and hiring program for flight service specialists;
			 and
			(2)a schedule for
			 necessary inspection, upgrades, and modernization of stations and
			 equipment.
			4.Medallion
			 FoundationSection 106(k)(2)
			 of title 49, United States Code, is amended by adding at the end the
			 following:
			
				(H)Such sums as may
				be necessary for fiscal years 2009 through 2012, to carry out the Medallion
				Program in
				Alaska.
				.
		5.Alaska Aviation
			 Safety ProjectSection
			 106(k)(2)(F) of title 49, United States Code, is amended by striking
			 2004 through 2007 and inserting 2009 through
			 2012.
		6.Authorization of
			 trainee positionsGrant
			 amounts received by airports located in Alaska under the Airport Improvement
			 Program, authorized under chapter 471 of title 49, United States Code, may be
			 used for trainee positions in the same manner as such positions are authorized
			 for Federal-aid highway projects under section 230.111 of title 23, Code of
			 Federal Regulations (or successor regulations).
		
